Pope, Judge.
After a trial by jury, appellant was convicted of the offense of theft by sudden snatching and was sentenced to twelve years imprisonment. Appellant’s sole enumeration of error raises the general grounds.
The offense for which appellant was convicted is governed by OCGA § 16-8-40(a)(3) (Code Ann. § 26-1901) which states: “A person commits the offense of robbery when, with intent to commit theft, he takes property of another from the person or the immediate presence of another ... [b]y sudden snatching.” The state presented evidence to show that appellant was identified in court by an eyewitness as the one who snatched a money pouch from the victim who was outside the bank on his way to make a deposit. From a photographic display, the *832victim also identified the appellant as the perpetrator. The car used by the robber to flee the scene was located by the police who found it to belong to appellant. Further evidence that a bribe had been offered on appellant’s behalf to “settle the case” was presented.
Decided September 9, 1983.
Murray M. Silver, for áppellant.
Lewis R. Slaton, District Attorney, Scott N. G. Childress, Joseph J. Drolet, Benjamin H. Oehlert III, Assistant District Attorneys, for appellee.
Although there was some conflict in the evidence, “[t]he credibility of the witnesses is a matter for jury determination. Redd v. State, 154 Ga. App. 373 (268 SE2d 423) (1979). We have carefully reviewed the evidence and find that a rational trier of fact could have found the [appellant] guilty beyond a reasonable doubt. Brown v. State, 152 Ga. App. 144 (262 SE2d 510) (1979).” Wade v. State, 162 Ga. App. 189, 190 (290 SE2d 535) (1982).

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.